 Case 20-14772-elf      Doc 8     Filed 12/17/20 Entered 12/18/20 09:08:25           Desc Main
                                   Document     Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE: Brian D. Harper, Denise M.
 Harper
                                        Debtors(s)
 Toyota Motor Credit Corporation                                  BK NO. 18-14332-mdc
                                        Movant
                  v.                                              CHAPTER 13
 Brian D. Harper, Denise M. Harper
                                        Respondent
                and
 William C Miller
                                        Additional Respondent

         NOTICE OF MOTION, RESPONSE DEADLINE AND HEARING DATE

        Nissan Motor Acceptance Corporation has filed a Motion for an Amended Order with the

court seeking an amendment to the Order Terminating Automatic Stay entered on October 15,

2020.

Your rights may be affected. You should read these papers carefully and discuss them with your
attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to
consult an attorney.)

   1. If you do not want the court to grant the relief sought in the motion, then on or before
      January 4, 2021 you or your attorney must do all of the following:
          a. File an answer explaining your position at:
             United States Bankruptcy Court
             Robert NC Nix Sr Federal Courthouse
             900 Market Street
             Philadelphia, PA 19107
             If you mail your answer to the bankruptcy clerk’s office for filing, you must mail it
             early enough so that it will be received on or before the date stated above; and
          b. Mail a copy to the Movant’s attorney
             Robert Wendt, Esquire
             Leopold & Associates, PLLC
             80 Business Park Drive, Suite 110
             Armonk, NY 10504

   2. If you or your attorney do not take the steps described in paragraphs 1(a) and 1(b) above
      and attend the hearing, the court may enter an order granting the relief requested in the
      motion.
Case 20-14772-elf     Doc 8     Filed 12/17/20 Entered 12/18/20 09:08:25           Desc Main
                                 Document     Page 2 of 2



  3. A hearing on the motion is scheduled to be held before the Honorable Magdeline D
     Coleman, the United States Bankruptcy Judge, in at the United States Bankruptcy Court,
     Robert NC Nix Sr Federal Courthouse, 900 Market Street, Philadelphia, PA 19107 on
     January 12, 2021 at 10:30 am or as soon thereafter as counsel can be heard, to consider
     the motion.
  4. If a copy of the motion is not enclosed, a copy of the motion will be provided to you if you
     request a copy from the attorney named in paragraph 1(b)
  5. You may contact the Bankruptcy Clerk’s office at (215) 408-2800 to find out whether the
     hearing has been canceled because no one filed an answer.


  Date: December 17, 2020



                                                         /s/ Robert Wendt, Esquire
                                                         By: Robert Wendt, Esquire
                                                         rwendt@leopoldassociates.com
                                                         Attorney ID No. 89150
                                                         Leopold & Associates, PLLC
                                                         80 Business Park Drive, Suite 110
                                                         Armonk, New York 10504
                                                         (914)-219-5787
                                                         Attorney for Movant
